EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT




Agreement, made as of June 15, 2009 (“Effective Date”), between Crown Media
Holdings, Inc., a Delaware corporation, with offices at 12700 Ventura Boulevard,
Los Angeles, California 91604 (“Employer”) and Edward Georger (“Employee”).
WHEREAS, Employer desires to continue to employ Employee as provided herein and
Employee desires to be employed by Employer upon the terms and conditions set
forth:
NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto agree as follows:
1.  
Employment Duties.

(a) As of the Effective Date, Employer and Employee agree to terminate any and
all existing agreements between them and agree to extend Employee’s employment
pursuant to the terms of this agreement (“Employment Agreement”).  Employee
agrees to serve as Executive Vice President, Advertising Sales, reporting
directly to the President and Chief Executive Officer of
Employer.  Additionally, Employee agrees to serve in such other capacities and
perform responsibilities as shall be designated from time to time by
Employer.  Employee shall use Employee’s best efforts to promote the interests
of Employer and shall devote Employee’s full business time, energy and skill
exclusively to the business and affairs of Employer during the “Term” (as “Term”
is defined in Paragraph 2 below).
(b) During the course of Employee’s employment hereunder, Employer may create or
utilize subsidiary companies for the production and distribution of programming
or to conduct the other activities and businesses of Employer.  Employer shall
have the right, without additional compensation to Employee, to loan or make
Employee available to any subsidiary of Employer or company in common ownership
with Employer to perform services for any programming, property or project owned
or controlled by Employer or any such entity, provided that Employee’s services
for any such entity shall be consistent with Employee’s duties
hereunder.  Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee’s services for each such entity.
2. Term of Employment.  The term of Employee’s employment (“Term”) with Employer
shall commence on the Effective Date and shall end on December 31, 2011, unless
terminated earlier as provided in Paragraph 8 of this Agreement or extended by
mutual agreement of the parties.
 
 

--------------------------------------------------------------------------------

 
3.  
Compensation.

(a) Salary.  As compensation for Employee’s services hereunder, Employer shall
pay to Employee a base salary at the annual rate of Five Hundred Ten Thousand
Dollars ($510,000) per year.  During the Term and any extensions, Employer will
consider an adjustment of Employee’s base salary in June of each year.
(b) Performance Bonus.  Contingent on employment through each year end; the end
of the Term; or for termination of employment pursuant to Paragraph 8(b) below,
following the end of each calendar year during the Term, Employee will be paid a
bonus, to be pro rated for partial calendar years within the Term, in an amount
based on achievement of criteria outlined in Annual Incentive Plans approved by
the Compensation Committee of Employer.  The target bonus will be 50% of regular
earnings for the applicable period of which there will be a 25 % bonus
opportunity for full attainment of goals under the Executive Bonus Plan and a
25% bonus opportunity for the full attainment of year end revenue goals under
the Advertising Sales Incentive Plan.  Such bonus will be paid to Employee on
the date following the applicable calendar year that Employer designates for
payment of bonuses to its employees in general, but in no event later than March
15.
(c) Bonus Incentive.  Employer will pay Employee an incentive of $35,000 payable
in two installments:  (i) one-half ($17,500) will be paid within ten (10) days
of executing this Agreement; and (ii) subject to satisfactory performance as
determined at the sole discretion of Employer, the remaining one-half ($17,500)
will be paid on or before December 31, 2009.
(d) LTI.  Employer will award to Employee additional long term incentive, which
together with the original 2009 long term incentive grant (collectively, “LTI”)
is reflected in the attached Amended and Restated 2009 Long Term Incentive
Compensation Agreement (attached as Schedule A) and pursuant to the terms of and
conditions of the Amended and Restated Crown Media Holdings, Inc. 2000 Long Term
Incentive Plan (attached as Schedule B).  Employee has also been granted RSUs
under a prior agreement which is attached hereto as Schedule C (collectively,
with the Schedule A agreement, referred to herein as the “Incentive
Agreements”).
(e) Withholding.  All payments of salary shall be made in appropriate
installments to conform with the regular payroll dates for salaried personnel of
Employer.  Employer shall be entitled to deduct from each payment of
compensation amounts required under applicable laws or for participation in any
employee benefit plans.
(f) Expenses.  During the Term, Employer shall pay or reimburse Employee on an
accountable basis for all reasonable and necessary out-of-pocket expenses for
entertainment, travel, meals, hotel accommodations and other expenditures
incurred by Employee in connection with Employee’s services to Employer in
accordance with Employer’s expense account policies for its senior executive
personnel.  When Employee is required by Employer for business reasons to travel
by air, Employer shall have the option to upgrade to business class air
accommodations if such fare does not exceed $100 more than the coach fare.
(g) Fringe Benefits.  During the Term, Employee shall be entitled to receive the
following fringe benefits pursuant to plans which may be amended from time to
time: (i) group medical, dental, life and disability insurance as per Employer
policy; (ii) any other fringe benefits on terms that are or may become available
generally to senior executives of Employer and (iii) four (4) weeks paid
vacation for each year of the Term, subject to accrual and usage as outlined in
Employer’s policies, as may be amended from time to time.
4. Travel.  During the Term, shall undertake all travel required by Employer in
connection with the performance of Employee’s duties hereunder.
5.  
Confidentiality, Intellectual Property; Name and Likeness.

(a) Employee agrees that Employee will not during the Term or thereafter divulge
to anyone (other than Employer and its executives, representatives and employees
who need to know such information or any persons designated by Employer) any
knowledge or information of any type whatsoever designated or treated as
confidential by Employer relating to the business of Employer or any of its
subsidiaries or affiliates, including, without limitation, all types of trade
secrets, business strategies, marketing and distribution plans as well as
concrete proposals, plans, scripts, treatments and formats described in
Subparagraph (b) below.  Employee further agrees that Employee will not
disclose, publish or make use of any such knowledge or information of a
confidential nature (other than in the performance of Employee’s duties
hereunder) without the prior written consent of Employer.  This provision does
not apply to information which becomes available publicly without the fault of
Employee or information which Employee discloses in confidence to Employee’s own
privileged representatives or is required to disclose in legal proceedings,
provided Employee gives advance notice to the Chief Executive Officer of
Employer and an opportunity to Employer to resist such disclosure in legal
proceedings.
(b) During the Term, Employee will disclose to Employer all concrete proposals,
plans, scripts, treatments, and formats invented or developed by Employee during
the Term which relate directly or indirectly to the business of Employer or any
of its subsidiaries or affiliates including, without limitation, any proposals
and plans which may be copyrightable, trademarkable, patentable or otherwise
exploitable.  Employee agrees that all such proposals, plans, scripts,
treatments and formats are and will be the property of Employer.  Employee
further agrees, at Employer’s request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer’s
expense.
(c) Employer shall have the right in perpetuity to use Employee’s name in
connection with credits for programming, properties and projects for which
Employee performs any services pursuant to this Agreement.
6. Employee’s Representations.  Employee represents and warrants that Employee
has the right to enter into this Agreement and is not subject to any contract,
commitment, agreement, arrangement or restriction of any kind which would
prevent Employee from performing Employee’s duties and obligations hereunder.
 
 

--------------------------------------------------------------------------------

 
7.  
Non-Competition; No Raid.

(a) During the Term, Employee shall not engage directly or indirectly, whether
through self-employment or as an employee, independent contractor, consultant,
partner, shareholder or otherwise, in a business or other endeavor which
materially interferes with any of Employee’s duties or obligations hereunder or
which is directly competitive with the business of the Employer or its
subsidiaries, including but not limited to the production, distribution or any
other exploitation of audiovisual television material (the “Other
Business”).  In the event of a breach of this Paragraph 7(a) by Employee or a
claim by Employee pursuant to this paragraph, both Employer and Employee shall
have all of the remedies available to Employer at law or
equity.  Notwithstanding Paragraph 9 below, Employee and Employer agree that
temporary and permanent injunctive relief may be sought by either in a court of
law to enforce this Paragraph 7(a) and Paragraph 7(b) below.
(b) Employee further agrees that during the Term and for a period of one year
thereafter, Employee will not employ, or attempt to employ or assist anyone else
to employ, any person who is, at the date of termination of Employee’s
employment, working as an officer, policymaker or in high-level creative
development or distribution (including without limitation executive employees)
for or rendering substantially full-time services as such to Employer.
8.  
Termination.

(a) This Agreement may be terminated and the Term ended on five (5) business
days’ written notice for any one of the following reasons (except (i) in which
case termination shall occur on the date of death):
(i)  
The death of Employee;

(ii) A serious health condition of Employee that incapacitates Employee (as
defined under the Family Medical Leave Act) for a period exceeding an aggregate
of twelve (12) work weeks during any twelve (12) month period of the Term.  For
purposes of counting the aggregate work weeks, days properly designated by
Employee as vacation days shall not be counted.  In the case of termination by
virtue of either the death or disability of Employee, Employee or his heirs will
be paid any bonuses which Employee has earned and which are attributable to
periods prior to the effective date of termination, such payment to occur on the
date such bonus would normally be paid;
(iii) For “cause,” which for purposes of this Agreement shall be defined as:
(A) The use of a controlled substance and/or alcohol, either of which materially
interfere with Employee’s performance of Employee’s services under this
Agreement;
(B) Employee’s commission of any act which constitutes a felony under federal,
state or local laws or the law of any foreign country;
(C) Employee’s persistent failure or refusal after written notice to perform any
of Employee’s duties and responsibilities pursuant to this Agreement as
determined by the Board of Directors;
(D) Employee’s dishonesty in financial dealings with or on behalf of Employer,
its subsidiaries, affiliates and parent corporation or in connection with
performance of Employee’s duties hereunder; or
(E) Employee’s material breach of any provision of this Agreement.
(b) Employer shall also have the right to terminate Employee prior to the
expiration of the Term in addition to pursuant to Paragraph 8(a) above by
providing Employee with written notice.  In the event of a termination pursuant
to this Paragraph 8(b), Employee shall not be entitled to any further
compensation or benefits except (1) as may be provided under the Incentive
Agreements; (2) the lesser of twelve (12) months base salary or the remaining
base salary described in Paragraph 3(a) above for the balance of the Term (as
though no termination had occurred), paid in a lump sum and discounted at “prime
rate” to present value at the time of payment; (3) vested ERISA benefits (e.g.,
401k plan); (4) benefits that may be required by law (e.g., COBRA); and (5) pro
rata bonus through the date Employee’s job duties end to be paid as provided in
Paragraph 3(b) above.  Employee shall have no obligation to seek comparable
employment and if Employee does accept other employment, there will be no offset
by Employer against the amounts payable under this Paragraph 8(b).  If Employer
terminates Employee under this Paragraph 8(b), Paragraph 7(a) shall not apply
from the date of termination.
(c) In the event that Employer terminates this Agreement due to any of the
reasons set forth in Paragraph 8(a) above, Employee shall be paid Employee’s
salary through the later of the expiration of the five (5) business days period
referred to in Paragraph 8(a) or the end of the month in which the termination
event occurs, after which Employer’s obligation to pay salary to Employee shall
terminate.  After making the payments provided for in this Subparagraph (c),
Employer shall have no further obligations to Employee pursuant to this
Agreement, except (1) as may be provided under the Incentive Agreements; (2)
vested ERISA benefits; or (3) benefits that may be required by law (e.g.,
COBRA).
(d) Upon termination of this Agreement, Employee shall promptly return all of
Employer's records and property to Employer.
(e) Upon termination of Employee’s employment for any reason, Employee shall
tender Employee’s resignation from the Board of Directors of Employer or any of
Employer’s subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.
 
 

--------------------------------------------------------------------------------

 
9. Arbitration.  Any dispute between the Employee and Employer involving any
provision of this Agreement of employment matter; including any claim of
discrimination under state and federal law, other than an action in court
requesting temporary or permanent injunctive relief as set forth in Paragraph 7
above, shall be resolved by arbitration under the employment rules of the
American Arbitration Association and in accordance with applicable law, allowing
all damages and remedies available in a court action.  Such arbitration shall be
conducted in the New York City metropolitan area before one (1) neutral
arbitrator who is a lawyer with expertise in employment law.  Employer shall pay
the expenses of the arbitration and each party shall pay its own legal fees and
expenses.  The arbitrator shall provide a reasoned opinion supporting his/her
conclusion, including detailed findings of fact and conclusions of law.  Such
findings of fact shall be final and binding on the parties, but such conclusions
of law shall be subject to appeal in any court of competent jurisdiction.  The
parties further stipulate that the laws of New York shall apply to any dispute
or action regarding this Agreement.
10. Assignment.  This Agreement is a personal contract and, without the prior
written consent of Employer, shall not be assignable by the Employee.  The
rights and obligations of Employer may be assigned and such assignment shall
bind in their entirety the successors and assigns of Employer.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at the time, whether by merger, purchase or
otherwise, acquires all of substantially all of the assets or business of
Employer.
11. Amendment; Captions.  This Agreement contains the entire agreement between
the parties.  It may not be changed orally, but only by agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.  Paragraph headings are for convenience of reference
only and shall not be considered a part of this Agreement.  If any clause in
this Agreement is found to be unenforceable, illegal or contrary to public
policy, the parties agree that this Agreement shall remain in full force and
effect except for such clause.
12. Notices.  Any notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effective when delivered in
person or if mailed, by registered or certified mail, return receipt requested,
in which case the notice shall be deemed effective on the date of deposit in the
mails, postage prepaid, addressed to Employee at the address for Employee
appearing in Employer’s records.  Notices to Employer shall be addressed to its
Chief Executive Officer at the address first written above, with a copy to the
Executive Vice President of Legal and Business Affairs, Crown Media Holdings,
Inc., 12700 Ventura Blvd., Studio City, CA  91604.  Either party may change the
address to which notices are to be addressed by notice in writing given to the
other in accordance with the terms hereof.
13. Periods of Time.  Whenever in this Agreement there is a period of time
specified for the giving of notices or the taking of action, the period shall be
calculated excluding the day on which the giver sends notice and excluding the
day on which action to be taken is actually taken.
14. Laws.  The laws of the state of New York shall apply to this Agreement and
the employment relationship without the application of any conflict of law
provisions.
15. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, and all of which, taken together, shall
constitute one instrument.
IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.


CROWN MEDIA HOLDINGS, INC.


By: /s/ William J. Abbott___________
Title: /s/ President & CEO__________








/s/ Ed Georger
________________________________
Edward Georger